The Chancellor
concurred in the opinion pronounced by the judges of the supreme court, that there could be no question of the power of this court to supersede a remittitur irregularly issued; or where the party had proceeded irregularly in obtaining the order of the court, or where the judgment of the court was misconceived by the clerk and erroneously entered. In such cases the proceedings he said would be considered as remaining in this court, and the remittitur would be recalled; but where the proceedings are regularly remitted to the court below, the jurisdiction of this court is gone and no order can subsequently be made here. In the case of Safford v. Stevens, alluded to by the judges, double costs had been awarded, when the party was entitled to .but single costs; and after the remittitur had issued, a motion was made to modify the judgment entered in this court, which was refused because the record was not here. On *193his suggestion that relief might perhaps be obtained By supersedeas, the application was made, but denied by the court. The case in 12 Wheaton, he thought might be distinguished from that under consideration; there the appeal was dismissed under an erroneous apprehension that the court had not jurisdiction of the cause because it was irregularly before them; but on discovering that the difficulty arose from a mere clerical error, the cause was re-instated. In Browder v. M’Arthur, (7 Wheaton, 58,) the supreme court of the' U. S. had, however, previously decided that they could not re-hear a cause after a mandate had been sent to an inferior court.
The Chancellor also concurred in the opinion that there was no irregularity in respect to the costshe expressed his regret, that under the circumstances of the case the party could not be relieved, but considering this court as having lost all jurisdiction of the cause, he was of opinion that the motion to re-instate it in this court must be denied.
Whereupon the motion was denied.